Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2020 has been entered.
 
Status of Claims
This action is in reply to the RCE, amendments and arguments filed on October 19, 2020.
Claims 1-4 have been amended. Claims 1-10 are currently pending and have been examined.

Response to Arguments
Claim Interpretation
101: The Applicant’s amendments and arguments (filed October 19, 2020) with respect to the 101 rejection (mailed July 17, 2020) have been fully considered but are not persuasive.
The Applicant essentially argues that the amendments render the limitations of the claims as including eligible subject matter. The Applicant’s arguments necessitate further review and consideration. However, the Examiner disagrees with the Applicant’s reasoning in regards to the amendments overcoming well-understood, routine, and conventional activities in Prong Two: Step 2A and Step 2B analysis because at least US 9774578 B1 (Ateniese) reference teaches neutral group based management of a distributed blockchain access key used as amendment in claim 1. NPL: Shaan Ray, What is Proof of Stake?, October 6, 2017 (Ray) reference teaches collateral based block chain validation used as amendment in claim 2. US 20170317997 A1 (Smith) reference teaches identity attestation based procedure to validate identity of an entity associated with the blockchain.
As such due to the RCE filing and the substantive amendments, new grounds of rejection have been applied to address the amended claims and the updated 101 rejection is presented below that addresses claims 1-10.
103: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant essentially argues that the amended limitations overcome the cited references. The Applicant’s arguments are moot in light of RCE filing and the substantive amendments that necessitates an updated search and consideration.
As such due to the RCE filing and the substantive amendments, new grounds of rejection have been applied to address the amended claims and the updated 103 rejection is presented below that addresses claims 1-10.

Claim Interpretation
Claim 1: 
“using a Lockbox Management node to create a Lockbox on a blockchain for storing consumer financial data of a Consumer, wherein the Lockbox is defined by a Smart Contract” step is interpreted as “creating a Lockbox on a blockchain with Lockbox Management node for storing consumer financial data of a Consumer, wherein the Lockbox is defined by a Smart Contract,” 
“using a Writer portal to allow only a Writer to write consumer financial data to the Lockbox on the blockchain wherein the Writer is a different entity than the Consumer” step is interpreted as “writing consumer financial data to the Lockbox on the blockchain by only a Writer through a Writer portal,” and 
“using a Reader portal to allow a Reader to read the consumer financial data from the Lockbox on the blockchain” step is interpreted as “reading the consumer financial data from the Lockbox on the blockchain by a Reader through a Reader portal,” 
instead of interpreting the “using” steps as intended use.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1–10 are directed to a process. Thus, claims 1-10 are all within one of the four statutory categories of eligible subject matter.
Prong One of Step 2A: Claim 1 recites “using [a Lockbox Management node] to create [a Lockbox on a blockchain] for storing consumer financial data of a Consumer, wherein the Lockbox is defined by [a Smart Contract], and wherein the Lockbox is owned by the Consumer; using a Writer portal to allow only a Writer to write consumer financial data to [the Lockbox on the blockchain] wherein the Writer is a different entity than the Consumer, using a Reader portal to allow a Reader to read the consumer financial data from [the Lockbox on the blockchain].” These recited limitations fall within certain methods of organizing human activity grouping of abstract ideas as they relate to commercial or legal interactions. The recited limitations also fall within certain methods of organizing human activity grouping of abstract ideas as they relate to managing personal behavior or relationships or interactions between people.
Prong Two of Step 2A: This judicial exception is not integrated into a practical application because in particular, the claim recites a Lockbox Management node. The Lockbox Management node is recited at a high-level of generality (i.e., as a generic device performing generic computer functions of transmitting, storing and receiving information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, “the lockbox” and “the blockchain” additional elements merely add the words “apply it” (or an equivalent) with the judicial exception, or amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Furthermore, “the Lockbox comprises a Lockbox Management Group having i members that controls access to a key to the Lockbox, wherein the Lockbox Management Group comprises a plurality of disinterested and independent parties and wherein a private key sk1 is divided into i parts sk!i and each member is provided one of the parts sk!i to use to provide access to the Lockbox” additional elements are considered to add insignificant extra-solution activity to the judicial exception when considered for patent eligibility under Prong Two of Step 2A.
The combination of these additional elements are no more than mere instructions to apply the exception using generic device(s), amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, and merely add insignificant extra-solution activity to the judicial exception.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve to the functioning of a computer, or any other technology or technical field (see MPEP 2106.05(a)); or apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of the Lockbox Management node amount to no more than mere instructions to apply the exception using a generic computer component. For the same reason, these elements are not sufficient to provide an inventive concept. The additional elements of “the lockbox” and “the blockchain” merely add the words “apply it” (or an equivalent) with the judicial exception, or amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. “[T]he Lockbox comprises a Lockbox Management Group having i members that controls access to a key to the Lockbox, wherein the Lockbox Management Group comprises a plurality of disinterested and independent parties and wherein a private key sk1 is divided into i parts sk!i and each member is provided one of the parts sk!i to use to provide access to the Lockbox” additional elements are considered to add insignificant extra-solution activity to the judicial exception. Reconsidering here in step 2B, the additional elements are also determined to be no more than mere instructions to apply the exception using generic device(s), amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, and merely add insignificant extra-solution activity to the judicial exception. Furthermore, the claim includes no indication that it involved an ordered combination of steps that are enough to indicate that the claim includes material that amounts to be significantly more than the abstract idea. For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As per dependent claim 2, the dependent claim recites the additional elements of “the Reader can challenge the accuracy of the data in a read operation using a Challenge Operation, wherein the Reader posts a deposit that is forfeited if the data is accurate and receives deposits posted by the Lockbox Management Group if the data is not accurate during the Challenge Operation.” The additional elements are considered to add insignificant extra‐solution activity to the judicial exception when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Moreover, in step 2B, as noted above, the additional elements are also determined to add insignificant extra‐solution activity to the judicial exception. In addition, the dependent claim include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible.
As per dependent claim 4, the dependent claim recites the additional elements of “the Consumer verifies their identity with a trusted identity provider who writes a concept of the Consumer identity in an attested manner to the system, a Writer then writes data to the Lockbox at the request of the consumer, the Consumer sends a signed request to the Writer to allow the Writer to access the attestation of identity to confirm the identity of the Consumer.” The additional elements are considered to add insignificant extra‐solution activity to the judicial exception when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Moreover, in step 2B, as noted above, the additional elements are also determined to add insignificant extra‐solution activity to the judicial exception. In addition, the dependent claim include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible.
As per dependent claims 3 and 5-10, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 3 and 5-10 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180253464 (Kohli) in view of US 20170324711 A1 (Feeney) in further view of US 9774578 B1 (Ateniese).
As per claim 1, Kohli teaches,
using a Lockbox Management node to create [a Lockbox on a blockchain] for storing consumer financial data of a Consumer, wherein the Lockbox is defined by a Smart Contract (
¶ [0018] “[t]he processing server 102 may be configured to verify data that is received that is related to a data transaction involving an individual 104 for storage via a blockchain”,
¶ [0023] “the processing server 102 may be a node 112 in the blockchain network 110, the processing server 102 may be configured to generate blocks for verification and addition to the blockchain”,
¶ [0094] “the individual 104 may be an individual that has participated in payment transactions and other transactions that may affect the individual's financial health… The individual 104 or the other entity may submit data to the processing server 102 related to the transaction”,
¶ [0095] “the processing server 102 may add the data to a blockchain that is uniquely associated with the individual 104”,
¶ [0016] “[b]lockchain--A public ledger of all transactions of a blockchain-based currency”),
¶ [0001] “[t]he present disclosure relates to the storage and distribution of verified data via a blockchain, specifically the use of a blockchain to store data related to transactions between two entities where the data is verified by a third party entity prior to storage in the blockchain, where the blockchain is used as an immutable, decentralized ledger for reliable storage and use of the data”
teach public ledger i.e. data store holding transactions between entities as a smart contract that stores financial transaction data associated with the individual).
using a Reader portal to allow a Reader to read the consumer financial data from [the Lockbox on the blockchain] (
¶ [0019] “the processing server 102 may supply an application program, web interface, application programming interface, or other suitable method for the transmission of data”,
¶ [0096] “the requesting entity 106 may be, for example, a credit bureau determining a credit score for the individual 104”,
¶ [0096] “the individual 104 may provide the credit bureau with their entity identifier. The credit bureau may contact the processing server 102 or a node 112, as applicable, to retrieve the blockchain associated with the entity identifier. The credit bureau may then review the transaction values stored in the blockchain to review the individual's financial health”
teach interface (such as web interface) to provide access to another entity access to read the blockchain).
Kohli does not explicitly teach,
a lockbox on a blockchain,
wherein the Lockbox is owned by the Consumer,
using a Writer portal to allow only a Writer to write consumer financial data to the Lockbox on the blockchain wherein the Writer is a different entity than the Consumer,
wherein the Lockbox comprises a Lockbox Management Group having i members that controls access to a key to the Lockbox, wherein the Lockbox Management Group comprises a plurality of disinterested and independent parties and wherein a private key sk1 is divided into i parts sk!i and each member is provided one of the parts sk!i to use to provide access to the Lockbox .
However Feeney teaches,
a lockbox on a blockchain (¶ [0062] “That lock box acts as a safe deposit box held in a centralized or decentralized database but whose contents can only be opened, confirmed, affirmed and transferred by means of cryptocurrency associated block chain protocol and the users ID” teaches lockbox on a block chain),
wherein the Lockbox is owned by the Consumer (¶ [0062] “The owner of the public ID (the cryptocurrency stamped account filled with micro- quantities of said cryptocurrency) is by definition the owner and possessor of the file at issue. Therefore a single owner of the original file is stamped by a cryptocurrency linkage as possessor of a virtual lockbox in cyberspace” teaches single owner of the lockbox),
using a Writer portal to allow only a Writer to write consumer financial data to the Lockbox on the blockchain wherein the Writer is a different entity than the Consumer (¶ [0086], [0089] “The customer may then choose to … send the file to a third party or to the MyResQ server for further processing 330. Sending a file may be done using input measures that occur at the independent discretion of the customer”, ¶ [0093] “MyResQ shall approach the pushing or sharing of files in two ways a) with the "marker" to the file scenario and b) directly posting to the block chain as many bytes that can currently be handled by the block chain now” teaches separate interface/server (MyResQ) managing writing processes to the block chain of customer data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage block chain write processes associated with the user financial data with a separate interface/server of Feeney in the public ledger/blockchain based financial transaction management of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of block chain management and because separate interface/server that manages block chain write actions improves process compartmentalization of financial transaction management within a block-chain by strengthening safety associated with the block chain transactions through isolation of write transactions.
Ateniese teaches,
wherein the Lockbox comprises a Lockbox Management Group having i members that controls access to a key to the Lockbox, wherein the Lockbox Management Group comprises a plurality of disinterested and independent parties and wherein a private key sk1 is divided into i parts sk!i and each member is provided one of the parts sk!i to use to provide access to the Lockbox (col. 7, lines 18-32 “The key secret to open the virtual padlock can be managed according to the requirements of specific applications. For example, in a business negotiation (or government treaty negotiations) a key secret allowing alteration of proposed contract (treaty) terms may be held by neutral third party. Additionally or alternatively, equal portions (e.g., halves, thirds) of the key secret may be held by each party in the negotiation, such that terms may be altered with the consent of all parties or a defined plurality of the parties” teaches distributed key management by neutral party to access virtual padlock, col. 6, lines 20-31 “the same trusted parties may combine, using any of the distributed key schemes discussed below, their keys to gain the authority associated with a granting key or master key. For example, three individually trusted parties may each perform rewrites without the assent of the other parties. However, the three parties may be forced to combine their key secrets, e.g., coordinate, to gain granting privileges and grant a fourth party its own key secret” teaches trusted parties combining key parts to manage/grant access by a fourth party the blockchain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage a distributed key of a blockchain by a neutral party of Ateniese in the public ledger/blockchain based financial transaction management of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of block chain management and because distributed key management by a neutral party improves blockchain security with a group based access security policy that enforces the group to act in combination to grant privileges to the blockchain.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Feeney in view of Ateniese in further view of NPL: Shaan Ray, What is Proof of Stake?, October 6, 2017 (Ray).
As per claim 2, combination of Kohli, Feeney, and Ateniese teach all the limitations of claim 1.  Kohli also teaches,
the Consumer gives permission to the Reader to read the consumer financial data from the Lockbox (¶ [0096] ”the individual 104 may provide the credit bureau with their entity identifier. The credit bureau may contact the processing server 102 or a node 112, as applicable, to retrieve the blockchain associated with the entity identifier” teaches providing the credit bureau with the entity identifier that allows the server to retrieve the blockchain associated with the entity identifier as “giv[ing] permission to the Reader to read the consumer financial data”).
Combination of Kohli, Feeney, and Ateniese do not explicitly teach, however, Ray teaches,
wherein the Reader can challenge the accuracy of the data in a read operation using a Challenge Operation, wherein the Reader posts a deposit that is forfeited if the data is accurate and receives deposits posted by the Lockbox Management Group if the data is not accurate during the Challenge Operation (page 3 “new currency units can be created by inflating the coin supply, and forgers can be rewarded with new currency units created as rewards, rather than transaction fees… In order to validate transactions and create blocks, a forger must first put their own coins at ‘stake’. Think of this as their holdings being held in an escrow account: if they validate a fraudulent transaction, they lose their holdings, as well as their rights to participate as a forger in the future. Once the forger puts their stake up, they can partake in the forging process, and because they have staked their own money, they are in theory now incentivized to validate the right transactions” teaches proof of stake based blockchain validation through collateral and reward),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a proof of stake based validation associated with blockchain of Ray in the public ledger/blockchain based financial transaction management of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of block chain management and because proof of stake based validation concept improves blockchain security by forcing the validator to put up a collateral to enforce accuracy associated with the validation process.

As per claim 3, combination of Kohli, Feeney, Ateniese, and Ray teach all the limitations of claims 1-2. Kohli also teaches,
including a Group portal to allow the Lockbox Management group to manage access to the Lockbox (
¶ [0019] “the processing server 102 may supply an application program, web interface, application programming interface, or other suitable method for the transmission of data”,
¶ [0019] “the individual 104 may participate in a data transaction with a transacting entity 108… In order to have data associated with the data transaction stored in a blockchain, the individual 104 and/or the transacting entity 108 may electronically transmit data associated with the data transaction to the processing server 102”),
¶ [0023] “the individual 104 may supply the unique identifier, referred to herein as an entity identifier, to the requesting entity 106. The requesting entity 106 may then contact a node 112 of the blockchain network 110 and request the blockchain associated with the entity identifier”
teach “a transacting entity 108” as “a Lockbox Management group”, “an application program, web interface, application programming interface, …” as “a Group portal”).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Feeney in view of Ateniese in view of Ray in further view of US 20170317997 A1 (Smith).
As per claim 4, combination of Kohli, Feeney, Ateniese, and Ray teach all the limitations of claims 1-3. Kohli also teaches,
including an Identity node to confirm the identity of the Consumer (¶ [0021] “[t]he processing server 102 may communicate with the verifying entity 114 to verify the data transaction therewith, such as by providing the verifying entity 114 with the supplied data and requesting confirmation”, ¶ [0022] “the supplied data associated with the data transaction may include a name of the individual 104”).
Combination of Kohli, Feeney, Ateniese, and Ray do not explicitly teach, however Smith teaches,
wherein the Consumer verifies their identity with a trusted identity provider who writes a concept of the Consumer identity in an attested manner to the system, a Writer then writes data to the Lockbox at the request of the consumer, the Consumer sends a signed request to the Writer to allow the Writer to access the attestation of identity to confirm the identity of the Consumer (see Abstract, “Methods and systems of providing verification of the identity of a digital entity are provided, including receiving information and a public key of the digital entity, wherein the information has been previously attested to in an attestation transaction stored within a centralized or distributed ledger at an attestation address, the centralized or distributed ledger providing a record of transactions; deriving an attestation address using the information and the public key of the digital entity; verifying the existence of the attestation transaction at the attestation address in the centralized or distributed ledger and verifying that the attestation transaction has not been revoked; receiving at the processor associated with the user a cryptographic challenge nonce signed by the digital entity's private key; and verifying the digital entity's identity with the cryptographic challenge nonce signed by the digital entity's key” teaches verifying identity of an entity with an identity attestation process confirmed with a signed key of the entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide attested identity verification associated with blockchain of Smith in the public ledger/blockchain based financial transaction management of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of block chain management and because attested identity verification improves blockchain security by scrutinizing identity validation with an additional attestation based process and associated specific attestation entity.

As per claim 5, combination of Kohli, Feeney, Ateniese, Ray, and Smith teach all the limitations of claims 1-4. Kohli also teaches,
including an Incentive Management node to track financial transactions associated with the Lockbox (¶ [0025] “the data for the data transaction involving the individual 104 and the transacting entity or entities 108 may be included in a transaction value, which may be hashed for generation of the transaction reference value and included in a new block generated by a node 112 (e.g., or the processing server 102)” teaches recording/tracking financial transaction into a new block (of the smart contract/lockbox), ¶ [0094] “the individual 104 may be an individual that has participated in payment transactions and other transactions that may affect the individual's financial health… The individual 104 or the other entity may submit data to the processing server 102 related to the transaction” teaches processing server/node managing/tracking financial transactions (using smart contract)).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Feeney in view of Ateniese in view of Ray in view of Smith in further view of US 20180300382 A1 (Madisetti).
As per claim 6, combination of Kohli, Feeney, Ateniese, Ray, and Smith teach all the limitations of claims 1-5. 
Combination of Kohli, Feeney, Ateniese, Ray, and Smith do not explicitly teach, however, Madisetti teaches,
the Management group comprises a plurality of members and wherein each member has a financial stake (¶ [0145] “[m]icroblocks are generated by a `bonded-validator` chosen by the network. Each validator owns a `stake` in the network in the form of a bond or security-deposit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage transactions with a group of validators with financial stake of Madisetti in the public ledger/blockchain based financial transaction management of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of block chain management and because utilizing micro-block and bonded-validator improves compartmentalized financial transaction management within a block-chain by strengthening an accuracy of data (such as financial data) stored in/distributed with the block-chain.
As per claim 7, combination of Kohli, Feeney, Ateniese, Ray, Smith, and Madisette teach all the limitations of claims 1-6. Madisetti also teaches, 
each member makes a deposit LD associated with the Lockbox (¶ [0035] “[a] payment channel is an agreement between two participants where the sender sets up a deposit in a smart contract for the receiver” teaches deposit associated with smart contract/lockbox).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage transactions with a group of validators with financial stake of Madisetti in the public ledger/blockchain based financial transaction management of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of block chain management and because utilizing micro-block and bonded-validator improves compartmentalized financial transaction management within a block-chain by strengthening an accuracy of data (such as financial data) stored in/distributed with the block-chain.

As per claim 8, combination of Kohli, Feeney, Ateniese, Ray, Smith, and Madisette teach all the limitations of claims 1-7. Kohli also teaches,
the Management group posts a Result in response to a request to read financial information from the Reader (¶ [0026] “[t]he node 112 may supply the corresponding blockchain to the requesting entity 106” teaches providing blockchain (that hosts financial information) to a requester).

As per claim 9, combination of Kohli, Feeney, Ateniese, Ray, Smith, and Madisette teach all the limitations of claims 1-8. Madisetti also teaches,
the Reader may challenge the accuracy of the Result (¶ [0133] “[t]he validator chosen after each normal block is created, generates micro-blocks by validating the transactions received after the creation of the last normal block and updates the state” teaches the validator validating (accuracy of) transactions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage transactions with a group of validators with financial stake of Madisetti in the public ledger/blockchain based financial transaction management of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of block chain management and because utilizing micro-block and bonded-validator improves compartmentalized financial transaction management within a block-chain by strengthening an accuracy of data (such as financial data) stored in/distributed with the block-chain.
As per claim 10, combination of Kohli, Feeney, Ateniese, Ray, Smith, and Madisette teach all the limitations of claims 1-9. Madisetti also teaches,
the deposit LD is forfeited to the Reader when the Result is not accurate (¶ [0145] “[a]ny malicious validator who tries to cheat the network and vote for a microblock with invalid transactions loses its deposit and the right to generate new microblocks” teaches forfeiting deposit upon malicious activity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage transactions with a group of validators with financial stake of Madisetti in the public ledger/blockchain based financial transaction management of Kohli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of block chain management and because utilizing micro-block and bonded-validator improves compartmentalized financial transaction management within a block-chain by strengthening an accuracy of data (such as financial data) stored in/distributed with the block-chain.
Conclusion
References made of record but not cited include Colin Adams, Understanding Lisk (Part 2): How Lisk Delegated Proof Of Stake Works, December 6, 2017 directed to delegated proof of stake based validation of blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3692